DISSENTING OPINION ON JURISDICTIONAL GROUNDS
Cole, Judge:
This case relates to entries made at Seattle, Wash. The protests never appeared on any calendar of the first division, but w&re heard and submitted at the port of entry before a single judge on circuit, who was assigned to hear and determine them under an authorization issued by the chief judge pursuant to law, 28 U. S. C. (1948 revision) § 254, as amended by Public Law 72, 81st Cong., 1st sess., sec. 66 (formerly section 518 of the Tariff Act of 1930, 28 U. S. C. 1946 ed. § 296).
My position on the matter of jurisdiction of a trial judge on circuit has been expressed in several recent releases. Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, Fuchs Shoe Corp. v. United States, 22 Cust. Ct. 338, Abstract 53250, and W. R. Zanes & Co. v. United States, 22 Cust. Ct. 339, Abstract 53251.
Por my reasons set forth in the cited cases, I dissent from the procedure followed by the majority, accepting the case as one over which the first division has jurisdiction, and hold that the case should be decided by the trial judge before whom it was submitted.